Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 1 of

  

EXHIBIT
JACQUELYN WHITE ‘
2/12/2020 f 7

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
AKEEM HENDERSON and JENNIFER
ALEXANDER, INDIVIDUALLY AND
AS ADMINISTRATRIX OF THE
SUCCESSION OF A.H.
CIVIL ACTION NO. 5:19-CV-00163
VERSUS JUDGE ELIZABETH E. FOOTE
MAGISTRATE JUDGE MARK L. HORNSBY
WILLIS-KNIGHTON MEDICAL

CENTER d/b/a WILLIS KNIGHTON
SOUTH HOSPITAL

kK kK we Kk kK eK Ke KK KR RK KR OK

DEPOSITION OF
JACQUELYN WHITE, M.D.

February 12, 2020

kK kk ke kK Ke eK KK KR KR OK OK OK

Taken at:

Health Hut
310 West Mississippi Avenue
Ruston, Louisiana

wk ok kK ke KK eK KR KR KK KR KOK

Reported by: Janet McBride
Certified Court Reporter
Certificate No. 27006

 

 

 

Page 1

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 2 of 32 PagelD #: 180

JACQUELYN WHITE
2/12/2020

 

1 STIPULATIONS

2 It is stipulated and agreed among counsel that the
3 deposition of JACQUELYN WHITE, M.D., is taken by

4 plaintiffs, AKEEM HENDERSON AND JENNIFER ALEXANDER,

5 INDIVIDUALLY AND AS ADMINISTRATRIX OF THE SUCCESSION OF

6 A.H., pursuant to Notice, and may be used for all purposes
7 permitted by the Federal Code of Civil Procedure. All

8 objections except as to the form of the question and

9 responsiveness of the answer are reserved until such time
10 as the deposition is offered and introduced into evidence.
11 The deponent elected to read and sign her deposition.

12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Page 4

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 3 of 32 PagelD#: 181

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

A. Yes, sir.

Q. And when was that?

A. About a month ago.

Q. And I'm not looking for exact dates. I'm just

trying to piece together some information. Okay. And what

were you asked to do?

A. To review a case for him.
Q. And what were you looking for in your review?
A. To see if there was an EMTALA violation, to evaluate

a case to see if there was an EMTALA violation.
Q. I understand you testified in a couple of different

cases in court.

A. TI have. Yes, sir.

Q Did either one of these cases involve EMTALA?

A No, sir.

Q. Out of curiosity, what were those cases about?

A One was about a lady that had a stroke and was sent

home initially and then came back with her symptoms, and
then was over that. Another one was about a patient that
had a heart attack or came in with chest pain, shortness of
breath, was discharged. And then the third-- I think I've
had two or three. And then the other one was chest pain,
he came in and had a heart attack, but it was the timing of
the cardiologist involved and going to the cath lab.

Q. And who were you retained by, the plaintiff or the

 

Page 6
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 4 of 32 PagelD #: 182

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

defendant in those cases?

A. The defendant in all of them. Yes, sir.

Q. Have you ever testified for a plaintiff?

A. I've not testified for one. No, sir.

Q. How do you get contacted or connected, I guess is a

better word, with the legal world? Do you advertise or--

A. No, sir. I do not advertise. Those previous ones
were from--~ There was a nurse in Jonesboro that did a lot
of medical reviews, and my name was given to her so I've
looked at several charts for her. And then those two cases
that came from Florida were from a colleague of hers that
needed an emergency medicine physician to review. The one
in Opelousas, I was on the medical review panel and so I
was not asked, but told that I needed to come and do a
deposition on why we--why we--how we chose our disposition
of that case.

Q. You mentioned a medical review panels, and I think I
read that in your report that you had done several.

A. Yes, sir.

Q. And I'm not looking for exact numbers, but when you
say several, what are we talking about?

A. I'd probably say at least twelve to fourteen.

Q Did any of those involve EMTALA?
A. They did not.
Q

Again, out of curiosity, did any of those cases

 

Page 7
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 5 of 32 PagelD#: 183

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

There are several vital signs you look at, as well as your
.examination, as well as your history of present iliness.
Tt all plays a part. Yes, sir.

Q. So we're dealing with examination, vital signs and
what else is in the components that--

A. History.

Q. History. Okay. I noticed that in your report, that
you did not mention that you had reviewed the death
certificate. Did you--

A. I didn't. I do not remember seeing the death

certificate. No, sir.

Q. Did you review the autopsy?
A. I did not. No, sir.
Q. Did you review the protocol for the hospital as far

as administering oxygen?

A. No, Sir.

Q. Did you review the interpretative guidelines for
EMTALA?

A. I read over some EMTALA. I'm not sure if I read the

complete EMTALA, but I did look at some things about
EMTALA.

Q. Tell me what you recall about reading the EMTALA
that you--

A. May I look at my notes while I'm telling you that?

Q. Yes. You may. Please do.

 

Page 13

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 6 of 32 PagelD #: 184

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

A. Okay.
Q. I've been practicing law for forty-four years and I

never have figured that out.

A. Okay. I will tell you from an emergency medicine
physician,--

Q. Please.

A. --if they're stable enough to be discharged, or do I

feel the patient needs to be admitted. That's a primary
concern on anyone that's having any kind of emergency
medical condition is can they continue treatment at home or
do they need to continue treatment in the hospital. Have
you resolved it? Have you improved it? A patient doesn't
have to be back to baseline. Are they improved well enough
that they can continue the treatment at home? That's one
of our first things that we think of when we have someone
with an emergency medical condition.

Q. What is the baseline for this particular child?

A. A base-- Well, I--I don't know the baseline of a--
of this particular child. Was the child improved or did
the--did the provider feel like the patient was stable
enough to be discharged. It is-- According to the EMTALA
definition of within reasonable medical probability, and I
feel that this patient was, after reviewing the chart in
completeness.

Q. All right. If we're going to tell the jury here's

 

Page 16
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 7 of 32 PagelD #: 185

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

JACQUBLYN WHITE
2/12/2020

 

 

Q. Okay. Let's go to the respiratory rate on initial

taking of the vital signs. Is that average or normal or

high average or--
A. I will say the normal for a four-year-old is around

twenty-two to thirty-four. So it is barely elevated. Yes,

sir.

Q. Okay.

A. She was slightly tachypneic. It's a very common
thing with asthma exacerbations. Yes, sir.

Q. Tachypneic is what?

A. Breathing a little fast.

Q. And do you know why she was breathing fast? I mean,

the physiology of that.

A. Because she was--she was wheezing which is
congestion in the lungs which is having trouble getting the
oxygen in there because of the inflammation. So it causes
them to breathe a little faster.

Q. Now, the medication, Albuterol. Is that right?

A. Albuterol. Yes, sir.

Q. Albuterol. Okay. Thank you. You say that can

increase the--

A. It can--

Q --~heartbeat.

A. --slightly. Yes, sir.

Q So you really, it's fair to say that upon entry in

 

Page 21
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 8 of 32 PagelD #: 186

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

percent?

A. In a child that's having trouble breathing, it tells
me that they're in need of some treatments as well as some
supplemental oxygen. So that patient was probably-~and I
think it shows in the record--put on some supplemental

oxygen as well as given the DuoNeb treatment.

Q. Okay. How would you measure the ninety-one percent?
A. You measure it--you put a--it's a pulse ox that you
put on their finger and it's-- Most of the time, it stays

on the patient the entire ER visit or until they feel
pretty sure that they don't need it anymore. But most of
the time, it's on the entire visit.

Q. How would you know that you don't need it anymore?

A. The child's running around the room, pulling it off.
They're playful. They're active. And they've been at
ninety-nine, they've been at ninety-five, they've been at
whatever, you feel comfortable enough taking it off. It's
part of the whole picture.

Q. So would it be fair to say that you believe that the
oxygen level was monitored the entire time she was in the
emergency room?

A. That's how most patients are. There's no way to
tell from this record. You'd have to go to their facility
and see. Most facilities now have the monitor in the rooms

where it's continuous.

 

Page 24
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 9 of 32 PagelD #: 187

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

at their policies and protocols recently. About when to
administer it? How to administer it?

Q. Well, for instance, Glenwood Hospital-- How often
do you work there?

A. I work several shifts a month there.

Q. You're not familiar with any policy that relates to
the level of oxygen in a patient's body?

A. A policy related to the oxygen in their body?

Q. Oxygen level in the blood. You don't know--

A. I don't--I don't think you're-- You mean of when to

give them the oxygen, of when we have to--

Q. Yeah.

A ~-put a patient on it?

Q. Let's go with that.

A I don't--I don't know of their--of when it--of a

certain level. Because every--every patient's going to be
deemed different of when they need the oxygen. It's
probably at the discretion of the provider. But I haven't
looked at their policies. No, sir.

Q. Are you aware in your review of the EMTALA laws
whether or not violation of hospital policy is prima facie
evidence?

A. I did not see anything about-- No, sir. I'm not.

Q. You hadn't looked at that. Did you consider that?

A. No, sir.

 

Page 26

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 10 of 32 PagelD#: 188

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

Q. And is it fair to say you have no clue what the
policy was of Willis-Knighton South as far as administering
oxygen--

A. No, sir. I do not know their policy. Right.

Q. Okay. What other hospital did you say you worked
at?

A. Here in Ruston at Northern Louisiana Medical Center.

Q. Are you familiar with the protocol of that facility
as far as administering oxygen?

A. No, sir.

Q. How about in med school when you were going through,
do you recall any protocols that were suggested by the
instructors as far as administering oxygen?

A. No, sir.

Q. Would it be fair to say that in your opinions any
type of protocol or hospital policy has been excluded?

MR. ROBISON: Object to the form.

MR. BANKS: Yeah. That's a bad question. Let
me strike that and see if I can ask that a
little better.

Q. Okay. In rendering your opinions in this case, is
it fair to say and to tell the jury in this case that you
gave no concern as to the policy of Willis-Knighton
hospital as far as the protocol for administering oxygen?

A. That is fair to say.

 

 

Page 27

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 11 of 32 PagelD#: 189

JACQUELYN WHITE

 

2/12/2020

1 A. This protocol is for inpatients. In the ER, it's

2 different. And if they do have a protocol, I would think

3 it would be different than this protocol.

4 Q. Okay. Well, but you are an emergency room physician
5 and you're not familiar with any protocol in the places

6 where you work.

7 A. I have not read those protocols, if that's what

8 you're asking. So I don't feel comfortable answering

9 particular questions about them.

10 Q. Right.

11 A. I know we have protocols.

12 Q. Okay. I'll represent to you that the "White 1" that
13 you're holding there is the protocol for Willis-Knighton

14 South. And if I'm understanding correctly, what you're

15 telling me is that's the admission--that's for hospital

16 patients--

17 A. I would assume that this is for the hospital

18 patient. I wouldn't-- This says that you're to reassess
19 the patient daily on 7:00 to 3:00 shift. So that would not
20 be pertaining to the ER and that's the first number one in
21 the protocol. So that's why I'm assuming this is

22 inpatient--~

23 Q. Right.
24 A. --protocol.
25 MR. ROBISON: I just want to object to the

 

 

 

Page 29

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 12 of 32 PagelD #: 190

JACQUELYN WHITE

 

2/12/2020
1 A. But I would say probably in the seventies.
2 . Q. Do you know what this child died of?
3 A. I did not read the autopsy report. I just read that
4 ER visit and then that hospitalization. Yes, sir.
5 Q. So you have no idea what caused the death of this
6 child?
7 A. I do have an idea because I read the ER chart and
8 the hospitalization.
9 Q. Okay. What do you think this child died of?
10 A. Of respiratory failure.
11 Q. Suffocation?
12 A. I would not use the word suffocation.
13 Q. What's the difference between respiratory--
14 A. I don't know--
15 Q. --failure and suffocation?
16 A. I don't have a medical answer for that.
17 Q. Okay.
18 A. Just because we don't use the word suffocation in--
19 in--
20 Q. Okay. It says in "White Number 1," that if these
21 Sa02 less than ninety-two percent on room air and/or Pa02
22 less than fifty on room air, you place the patient on
23 minimum level 02 and titrate to maintain saturation of
24 ninety-two percent or more.
25 A. Yes, sir.

 

 

 

Page 32

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 13 of 32 PagelD#: 191
JACQUELYN WHITE

 

2/12/2020

1 the chart and nor does the ninety-nine percent say that it
2 was on oxygen. Usually, if a patient's on oxygen with a

3 pulse ox, they're going to say on two liters, on one liter,
4 on bi-pap, on ventimask.

5 Q. So you think that the ninety-nine percent was not on
6 room air or it was on room air?

7 A. I do think it was on room air. Yes, sir. I do.

8 Q. And the reason being again?

9 A. Because she was--went by stretcher off oxygen to

10 radiology. And if she was doing well enough to go then, I
11 do not see the need for her to put back on it. I will say
12 that when she came back, she had a breathing treatment done
13 at 3:16, and it does not say anywhere that she had to go
14 back on her oxygen after that.

15 Q. Okay. And was there another set of vital signs

16 taken?

17 A. Those were the only two that I saw.

18 Q. Okay. Well, let's go to the second set of vital

19 signs.
20 A. Yes, sir.
21 Q. Were those normal?
22 A. Those were the--the guidelines that I saw, her
23 respiratory rate thirty-four is within the normal. It's
24 the high normal. Her ninety-nine percent is definitely
25 normal. Her one forty-six could be within normal if you

 

 

 

Page 39

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 14 of 32 PagelD#: 192

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

look at different sites, and I apologize for not having a

-set normal with me. It's improving whether it's the upper

limits of normal or just above. I'm not sure. But the

most important thing to me was that it was coming down.

Q. Okay.

A. Yes, sir.

Q. And that was at three--

A. 3:23.

Q. 3:23.

A. Yes, sir.

Q. Okay. And twenty-two minutes later, she was

discharged home?
A. Her order was written there at 4:00, I believe, is
when she actually left the facility, or 3:59. The nurse

actually discharged her at that time.

Q. You see the 3:44 entry of Decadron steroid?

A. Yes, sir.

Q. What is a Decadron steroid?

A. A steroid is an anti-inflammatory which helps to

treat the inflammation in the alveoli in the lungs that's

causing the wheezing and the trouble breathing. Steroids

are used as the second step in an asthma exacerbation, if

needed. Sometimes, we give just Albuterol. Sometimes, we
give Albuterol with steroids. This patient was given a

shot of steroids prior to discharge as well as a

 

 

Page 40
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 15 of 32 PagelD #: 193

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

be nothing, which can be acute, which can be inflammation

which can be fluid which can be infection. It's a very

non-specific.

Q. Is it indicative of pneumonia?
A. No, sir.
Q. Doctor, can you think about that a second and tell

me again.
A. Perihilar infiltrates are not indicative of

pneumonia. No, sir.

Q. All right. It's an inflammation?
A. Yes, sir.
Q. Okay. And that inflammation that was showing up in

the chest x-rays at 3:39 wasn't going to be treated until
we administered the steroids at 3:44. Correct?

A. Some of it. Yes, sir. And--

Q. And that inflammation was going to remain in place
and really it’s kind of an unknown until six or eight hours
later. Correct?

A. It's not an unknown because she'd had that before
and that's a very common finding for asthmatics, and she'd
had it before and had done well.

Q. Let me ask you, Doctor, just out of curiosity. No
one has a crystal ball and I'm certainly not going to hold
you do that, but do you think if you would have been there,

this child would've died?

 

 

Page 44
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 16 of 32 PagelD#: 194

JACQUELYN WHITE

 

2/12/2020
1 hospital, who receives some Albuterol and receives a
2 .steroid to combat the inflammation and then, twenty-two
3 minutes later, discharged without any vital signs. Is that
4 standard, Doctor?
5 A. Without any vital signs documented? I believe that
6 patient was still on a monitor as part of his--
7 Q. Oh, you do?
8 A. ~-reassessment. Ido. Because there's no reason to
9 take him off of the monitor before you discharge them.
10 Q. Where is that in the notes?
11 A I don't-- I said I believe that.
12 Q But it's not in the record?
13 A. I do not see that. No, sir.
14 Q You're making that up?
15 A I'm not making it up. I told you I didn't see it.
16 My assessment of reading the chart was the-- The provider
17 wrote that he reassessed the patient. He didn't say if he
18 did have vitals or didn't have vitals. There's none
19 documented in there. I totally agree with that. Yes, sir.
20 Q. Is there a rule of medicine that if it's not
21 documented, it didn't happen?
22 A. No, sir. That's a rule of lawyers, not of medicine.
23 I don't mean to be crude, but it--
24 Q. That's fine.
25 A. --really isn't and we're--and we're awful. When an

 

 

 

Page 47

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 17 of 32 PagelD#: 195

JACQUELYN WHITE

 

 

 

 

2/12/2020
1 ER is busy that we don't always document like we're
2 .supposed to.
3 Q. I see in your report--or I'm sorry--in the medical
4 records, I see a notation at 3:50 a.m. that the patient's
5 condition has returned to baseline. Do you see that? Do
6 you remember that?
7 A. The provider wrote that?
8 Q Right.
9 A. Yes, sir.
10 Q What does that mean?
11 A To him, he feels like the child's back to their
12 usual self. If the child was playful, if the child was
13 active, if there was no further wheezing, then, to him, it
14 was the child's baseline.
15 Q. It doesn't mean anything about vital signs?
16 A It could be.
17 Q. Okay. What would be the relationship?
18 A You would have to ask-- I mean, that provider, what
19 his definition of that is, sir.
20 Q. Well, what is your definition? When you read that
21 in the record, what did you believe the baselines were as
22 so far as vital signs?
23 A. That he felt the child was back to their usual
24 status. If--if this child is known to these--to these
25 providers, as you said, and they've seen her--seen her
Page 48

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 18 of 32 PagelD #: 196

JACQUELYN WHITE

 

2/12/2020

1 before, and we've all seen an asthmatic and we've seen a

2 -healthy child, and we've seen a child in respiratory

3 distress, if she's back to baseline, that tells me she's

4 interacting with mom, she's not having trouble breathing.
5 It could've been, you know, you'll have to ask him about

6 his baseline. That's what it--that's what it appeared to
7 me.

8 Q. Okay. In looking at the--

9 A. Because, sometimes, we-- Can I just add this?

10 Q. Oh, yeah. Sure.

11 A. Sometimes, we do discharge people that are not back
12 to baseline, but they're improving and they're stable

13 enough to go home. So that holds a lot to me that he said
14 back to baseline, that it's not just-- The child had been
15 discharged prior, if you read some of those other ones.

16 There still have some slight wheezing, but much improved,
17 or could've still had tachypnea. You don't always wait

18 till they're totally at baseline.

19 Q. Did you notice in some of those prior visits that
20 she was hospitalized with a ninety-five percent oximeter
21 reading?
22 A. I did not--I don't remember specifically. I'm not
23 surprised because that's just one of several things that
24 you look at.
25 Q. And what would be the others that you look at?

 

 

 

Page 49

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 19 of 32 PagelD #: 197

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

A. Her respiratory distress, how she responded. If you

.look at your protocol, at the bottom of it, it says a

pediatric child needs oxygen and I think it says pediatric
is to have an 02 maintained at ninety-five or greater. So
that's kind of borderline if they're at ninety-five. The
good thing is our child was at ninety-nine when she went
home.

Q. Yeah. And you are convinced that that ninety-nine
percent is after a washout period of time where the room
air is allowed to get back into the lungs?

AL Yes, sir. Because-- And what helps me even more so
is the fact that she went to radiology at least thirty,
forty-five minutes prior off the oxygen. So if she was
doing well then, there's nowhere in there that states that
she needed to be placed back on the oxygen or having any
trouble.

Q. Okay. Coming back to what we've talked about here
before, in those prior visits in the emergency room that
you reviewed, did you see any mention of a protocol in
there?

A. Did I mention a protocol? No, sir.

Q Do you see any mention of protocol in those--

A. No, sir.

Q. --prior visits?

A

No, sir.

 

 

Page 50
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 20 of 32 PagelD#: 198

JACQUELYN WHITE

 

2/12/2020

1 A. Yeah. Okay. Yes, sir.

2 . Q. I'm talking about between the discharge from Willis-
3 Knighton South and the time when the patient, the four-

4 year-old patient, is transported by ambulance to Willis-

5 Knighton Bossier. What happened to the child's body? What

6 was going on inside?

7 A. I would really-- Before I answer that, would like

8 to read the death certificate to see what the coroner

9 actually said it was. I mean--

10 MR. HUTTON BANKS: Autopsy or death

11 certificate?

12 WITNESS: The autopsy report.

13 A. I mean, to just give you off the cuff, if I can help
14 explain it to the jury. I don't think-- I don't feel like
15 the patient was inappropriately discharged. I think it's
16 an awful, awful sad case. I think-- Asthma-- I've seen
17 several people die from it. It's a very unfortunate-- It
18 is a-- It's very sad but it--
19 Q. Is it painful, Doctor?
20 A. It's not-- Is it painful to have trouble breathing?
21 I think it's uncomfortable. Have I had asthma? I do not
22 have asthma.
23 Q. Would you tell the jury that this child did not
24 suffer in between the discharge--
25 A. I would not tell the jury that.

 

 

 

Page 55

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 21 of 32 PagelD#: 199

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

very--in much distress. Even if you're not hearing it,

they're not sitting here like you and I. They're going to

be very uncomfortable.

Q. Did you notice that the family, as noted in the
records, observed respiratory failure.

A. I don't understand what you're saying. They
observed it when?

Q. When they called the ambulance?

A. I did not see the run sheet of the call. I'm
reading the ER chart and I don't--I don't know what they
said when they called. Do you have the run sheet of when
the patient was picked up by the ambulance?

Q. I don't know if we have that, Doctor. I'm not sure.

A. Okay. Well, I will say that on the ER note that the
doctor wrote that CPR was not being done by the bystander,
so I'm assuming that the patient did not code in front of
the parents or they didn’t recognize it and that the
ambulance guys recognized or it occurred in front of the
ambulance guys.

Q. Okay. You think also, Doctor, coming back to what
we talked about early-- Well, before we leave that. Do
you think a four-year-old can explain to a doctor that "I'm
feeling better, Doctor. I'm okay."

A. They can say, they can show it, they can act it. I

think you can say, "Do you feel better?" and they can smile

 

 

Page 57
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 22 of 32 PagelD #: 200

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

or say yes or run around the room, which shows you they're

feeling better. Drinking their juice. They're feeling

better. Yes, I do.
Q. Okay. Did you see where this patient was running

around the room?

A. I didn't see it documented. No, sir.

Q. Did you see where she was drinking juice?

A. No sir.

Q. Did you see any of those things that you're talking

about that indicated to you that the patient's fine?

A. No. But I saw the note of the reassessment that the
nurse said that the patient was feeling better. So you'd
have to ask the nurse what she was observing that made her

say that. But that's how I reassess.

Q. T understand.
A. Yes, sir.
Q. I want to cover just a couple of quick questions and

answers, if you will, Doctor, just to kind of cover some

ground here. Tell me whether you agree or don't agree,

please?
A. Yes, sir.
Q. Vital sign assessment is essential in determining a

patient's health status?
A. Where are you reading this from? Is this from a

medical book?

 

 

Page 58
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 23 of 32 PagelD #: 201

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

Q. If we wanted to open it up in front of the Jury and

.cead from it and we wanted to tell the jury that this

source, this medical source that Dr. White, as the bible,
it would tell us how not to discharge an unstable patient.
What text would you go to?

A. I wouldn't be able to give you a name of that. I
use very-- We all use different texts as well as our
clinical judgment on saying this.

Q. Okay. Which text or medical authority would you

rely on to tell you when to not discharge an unstable

patient?

A. I don't have one over the other that I would give
you.

Q. Well, let's do it this way. Give me two or three of

them that you really consider authorities insofar as
discharging an unstable patient.
MR. ROBISON: Wait, what do you mean by
discharging an unstable patient.
A. You mean appropriate treatment of the emergency
medical care?
Q. No. I'm talking about. This is how we go about--
A. Appropriate discharging?
Q. This is how we go about making sure that we do not
discharge a patient in an unstable condition. This is it.

This is the page we ought to read. What authority do you

 

Page 64
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)

 
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 24 of 32 PagelD#: 202

JACQUELYN WHITE

 

2/12/2020

1 Q That you didn't get?

2 A The one I didn't get was the run sheet.

3 Q. And what was the importance--

4 A The ambulance. To know what was going on at the

5 house, to know what symptoms-~what she presented as when

6 they got there, to know what they did or attempted to do

7 enroute. It sometimes will help with the-- When a--when a

8 patient comes in in arrest, the chart is not always

9 complete because they're worried about trying to save the
10 child's life. So, sometimes, the run sheet can give you a
11 better history or story. So I just wanted that for

12 completeness.

13 Q. Okay. Why did you not think that the 02 protocol

14 was not sufficiently important to review with respect to

15 your opinion of whether the hospital violated EMTALA in

16 this case?

17 A. Because when the patient was discharged, the patient
18 was stable with ninety-nine percent saturation. So there
19 was not a question in my mind that they followed the
20 protocol or not. They treated the patient who had an
21 emergency medical condition and the patient was stabilized.
22 So I didn't think to ask for the 02 policy.
23 Q. Okay. Have you ever been sued in a civil lawsuit
24 alleging medical malpractice?
25 A. Yes, sir.

 

 

 

Page 68

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 25 of 32 PagelD #: 203

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

the lawsuit was there and then one here where I was served

.papers.
Q. In those lawsuits, who were the plaintiff?
A. The one in Arkansas was a twenty-two or twenty-four-

year-old female that had pneumonia.
Q. And what county?
A Faulkner County.
Q Faulkner.
A. Conway, Arkansas. Yes, sir.
Q And it was an actual lawsuit?
A Yes, Sir.
Q. And then, here, in Louisiana, what parish was the

suit served?

A. Here in Lincoln.

Q Lincoln?

A Yes, sir.

Q. _ Do you consider yourself an expert in EMTALA?

A No, sir.

Q. Have you ever testified as an expert in an EMTALA

case, if I haven't already asked you that? I apologize.
A. No, sir. You asked, but I haven't. No, sir.
Q. Okay. Would you be surprised if this child's death
was caused by pneumonia and hypoxic brain injury?
A. Would I be surprised? I do believe the patient did

have hypoxic brain injury that was on the--that

 

 

Page 70

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 26 of 32 PagelD#: 204

JACQUELYN WHITE

 

2/12/2020
1 hospitalization. I don't remember if it said pneumonia as
2 .one of the diagnoses.
3 Q. Would it surprise you that this child had pneumonia?
4 A Would it surprise me?
5 Q. If it turns out that she did?
6 A It would be unlikely. It wouldn't surprise me. No,
7 sir.
8 Q. But it would be unlikely?
9 A. I would think so. Yes, sir.
10 Q. And why would you tell the jury that pneumonia would
11 be unlikely in this case?
12 A. Because she was on an antibiotic at the time. It
13 was started two days prior and she had a chest x-ray done
14 that did not show an obvious pneumonia. It had perihilar
15 infiltrates which is common with asthma.
16 Q. I'm going to leave this alone, but I just want to
17 make sure I understand.
18 A. Yes, sir.
19 Q You're saying her death was inevitable?
20 A. I'm saying her death was unfortunate.
21 Q And inevitable?
22 MR. ROBISON: Object to form.
23 A. I really don't want to say it was inevitable. It
24 was unfortunate. I don't want to use the word inevitable.
25 Q. Hypothetically, Doc, if this child would have been

 

 

 

Page 71

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 27 of 32 PagelD #: 205

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

hospitalized and hooked up to the monitors, vital signs

that we've talked about, would there be a greater than

average chance that this child could've been saved?

A. Could they have been? Yes. A lot of people would
be saved if they were in the hospital than not. The
question goes back to were they inappropriately discharged.

Q. Right.

A. And I don't think they were--it was inappropriate.
If the child was in the hospital, would they have found
that--that's kind of putting that on the parents and I
really don't want to say that, for the parents’ sake, to
tell them if you'd got the patient back sooner or if you
would've stayed with us, that's a hard prediction to make.

Q. If they would have stayed with you? What does that
mean?

A. Been admitted to the hospital. Stayed--stayed at
the hospital. Believe it or not, sometimes-- I'm going to
add this. Admissions are easier than discharges. And so I

don't you would risk doing that.

Q. Have you read Dr. Richard Sobel's report in this
case?

A. No, sir. I have not.

O Have you read his deposition?

A. No, Sir. I have not.

Q Is there any reason why you would not want to read

 

 

Page 72
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 28 of 32 PagelD #: 206

JACQUELYN WHITE

 

2/12/2020

1 those documents?

2 . A, I don't think I needed his deposition to form my

3 opinion and I didn't want to be biased on it. I felt like
4 I had enough evidence right here.

5 Q. Okay.

6 A. Is he a-- Would you like me to read-- Is he an

7 asthmatic specialist?

8 Q. No. No.

9 A. A pediatric specialist?

10 Q. He's an EMTALA expert.

11 A. Okay. How do you become an expert in EMTALA?

12 Q. I think the court probably has the final say on

13 that.

14 A. Oh.

15 Q. The effects of Albuterol last four to six hours. Is
16 that correct?

17 A. The long-term, yes, sir.

18 Q. So--

19 A. They can. Yes, sir.
20 Q. How long does it normally take to know whether
21 Albuterol is working or not working?
22 A. Usually within fifteen minutes, ten to fifteen
23 minutes. You can--you can see some improvement pretty
24 rapidly.
25 Q. The home treatments of Albuterol that she received,

 

 

 

Page 73

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 29 of 32 PagelD #: 207

JACQUELYN WHITE

 

2/12/2020

1 A. Well, you just look and see if she has some of the

2 .side effects of Albuterol.

3 Q. Which are?

4 A. Breathing fast, fast heartrate, anxiousness,

5 nervousness, nausea, upset stomach. Those are the more

6 common ones.

7 Q. Would you agree with this, Doctor, that needing to

8 use Albuterol more frequently than usual may be a sign that

9 your asthma is destabilizing and you need to seek immediate
10 medical advice?

Li A, Yes.

12 Q. Your statement on page 1 of your report, Doctor, you
13 mention that approximately two hours after entering the

14 emergency department, "The patient was stable for

15 discharge." Was that based on a medical examination, that
16 statement?

17 A. My statement was based on review of the chart.

18 Q. Okay. Well, when you reviewed the chart, can you

19 show the jury the medical exam that would support that
20 statement?
21 A. No. That's the statement that the provider wrote.
22 Q. Oh, okay. I may have attributed that to you. I'm
23 sorry.
24 A. No. It says the doctor noted on the reassessment
25 that patient's condition had-- I'm sorry.

 

 

 

Page 75

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 30 of 32 PagelD #: 208

JACQUELYN WHITE

 

2/12/2020

1 you just disagree with?

2 . <A, I don't disagree with it, but, once again, I think
3 this is inpatient.

4 Q. Right.

5 A. I don't see anything that I disagree with. No, sir.
6 Q. Okay. Do you believe that there's a distinction

7 between the care given to inpatients as those that are

8 receiving treatments in the emergency department?

9 A. Do I think there's a distinction between inpatient
10 and ER? Yes, sir.

11 Q. And, in particular, the standard of care involving
12 the oxygen administration. Do you think that's different?
13 That's what I'm trying to figure out, Doc. Let me just--
14 A. Go ahead. Yes, sir.

15 Q. --rephrase this.

16 A. Yes, sir.

17 Q. In other words, we, at the hospital, have an

18 emergency department--—

19 A. Yes, sir.
20 Q --and we have admissions--
21 A. Yes, sir.
22 Q --admitting patients.
23 A Yes, sir.
24 Q. What I'm trying to figure out, do you administer
25 oxygen protocol differently in the emergency room than you

 

 

 

Page 84

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 31 of 32 PagelD #: 209

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

JACQUELYN WHITE
2/12/2020

 

 

do in the floor of the hospital?

A. I would have to see the two protocols to see if
their administration is different. ER is an acute place of
acute distress. Hospital inpatient can be not as acute,

but can still need it. Like this is talking about recovery

patients--
Q. Right.
A --post-op patients.
Q. Right.
A So they probably have different protocols, but I

have not seen them so I can't tell you what they are.

Q. Okay. Now, Doc, I don't know that you saw all of
the records from the Willis-Knighton Bossier. Do you
recall those?

A. Of the ER visit?

Q. Yeah.

A. Now, how would I-- I'm not real sure if I'd know if
I didn't see all of them.

Q. And that's what I want to talk about here just a
second.

A. Okay. OKay.

Before we do that--

Q

A. Yes, sir.
Q --do you know what a SANE nurse is?
A

Yes, sir.

 

 

Page 85
Janet McBride Court Reporting

1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
Case 5:19-cv-00163-EEF-MLH Document 26-9 Filed 02/27/20 Page 32 of 32 PagelD #: 210

JACQUELYN WHITE

 

2/12/2020
1 Q. --the initial ER visit until they pulled the plug on
2 the child. Do you feel like your testimony is consistent
3 with the timeline of facts in that time period?
4 A. Yes, sir.
5 Q. Okay. And would you agree with me that if you have
6 some of your facts wrong, that it would give its sway to
7 some of the opinion that you have? In other words, there
8 would be something less than desired about the opinion,
9 it's not exactly accurately, if we're not dealing with the
10 same facts?
il A. If my facts were wrong?
12 Q. Right.
13 MR. ROBISON: Object to the form.
14 A. I guess if anybody's facts were wrong, that my
15 opinion would be different. Yes, sir.
16 MR. BANKS: I think that's all we have, Doctor.
17 WITNESS: Okay.
18 MR. BANKS: You have the right to read this and
19 sign it or you can waive that right, whichever
20 you prefer.
21 WITNESS: I'd like to read it, if that's okay.
22 MR. BANKS: Sure.
23 (OFF RECORD)
24 MR. BANKS: Doctor, what I'd like for you to do
25 is would you make a copy--

 

 

 

Page 112

Janet McBride Court Reporting
1503 Goodwin Road, Suite 201, Ruston, LA 71270 (318-255-6300)
